FILE COPY




             IN THE SUPREME COURT OF TEXAS
                                        NO. 17-0944

                                        IN RE M.B.

                           ON PETITION FOR WRIT OF MANDAMUS

 ORDERED:

        1.      Relator’s motion for temporary relief, filed November 20, 2017, is granted
 as supplemented. The order dated October 18, 2017, in Cause No. 12-17-00214-CV,
 styled In re E.B., in the Twelfth Court of Appeals District Tyler, Texas, is stayed pending
 further order of this Court.
        2.      The real party in interest is requested to respond to relator’s petition for
 writ of mandamus on or before December 15, 2017.
 3.     The petition for writ of mandamus remains pending before this Court.


        Done at the City of Austin, this November 30, 2017.



                                              BLAKE A. HAWTHORNE, CLERK
                                              SUPREME COURT OF TEXAS

                                              BY CLAUDIA JENKS, CHIEF DEPUTY CLERK




11/30/2017